Case 4:19-cv-00781-CAN Document 22 Filed 06/11/21 Page 1 of 1 PageID #: 1352




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

CHARLES DAVID BAYHAM,                          §
                                               §
                Plaintiff,                     §   CIVIL ACTION NO. 4:19-CV-00781-CAN
v.                                             §
                                               §
COMMISSIONER, SSA,                             §
                                               §
                Defendant.                     §

                             MEMORANDUM OPINION AND ORDER

       The Court, having reviewed Plaintiff Charles David Bayham’s “Motion for Fees under the

Equal Access to Justice Act, 28 U.S.C. § 2412” [Dkt. 19] and the Commissioner’s Response

[Dkt. 21], wherein the Commissioner does not object to the requested attorney’s fees, finds that

Plaintiff’s Motion is well taken and should be granted. Accordingly,

       It is therefore ORDERED that Plaintiff Charles David Bayham’s “Motion for Fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412” [Dkt. 19] is GRANTED, and the

Commissioner is directed to pay eight thousand four hundred forty-four dollars and ninety-seven

cents ($8,444.97) in attorney’s fees. Payment shall be made payable to Plaintiff and mailed to

Plaintiff’s counsel of record.

       IT IS SO ORDERED.
       SIGNED this 11th day of June, 2021.




                                  ___________________________________
                                  Christine A. Nowak
                                  UNITED STATES MAGISTRATE JUDGE
